Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5-8, 12-15, 18-22, 24, 25, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al (20140309934) in view of Cuthbert (20150134318).

As per claim 1, Ricci et al (20140309934) teaches a method comprising:
“receiving an input from a user of a vehicle, the input pertaining 
 and producing, via the processor, an output in an interior of a vehicle, the output based on the second language of the relevant information (as presenting the translation to a dash display as well as a heads-up display – para 0063). 
	Ricci et al (20140309934) does not explicitly teach the ability of the system to allow the user to select/subselect the sign/image to be translated, ie, does not explicitly teach “to one or more particular types of signs, sign is the one or more particular types of signs for which the user desires translation and when it is determined that the sign is of the one or more particular types of signs for which the user desires translation”, however, Cuthbert (20150134318) teaches an image capture/translation system useable for street signs (fig. 3,4,6), wherein multiple types of user interfaces are available/chooseable (para 0059- 0060), which also includes the user selectable/chooseable option of translation – para 0058, and the interface is then selected – para 0059, 0063 – the interface is selected to perform the desired sign translation and the desired presentation).  Therefore, it would have been obvious to one of ordinary skill in the art of street sign translation to modify the interface of Ricci et al (20140309934) to allow for user selection of sign translation and display, as taught by Cuthbert (20150134318) shown above, because it Cuthbert (20150134318), para 0032).   

As per claim 5, the combination of Ricci et al (20140309934), in view of Cuthbert (20150134318) teaches the method of claim 1, wherein the output is an audio output produced by an audio system of the vehicle, the audio output configured to announce the relevant information conveyed on the sign in the second language (Ricci et al (20140309934), as providing, via speech synthesis, any output from the match engine as needed – para 0343). 

As per claim 6, the combination of Ricci et al (20140309934), in view of Cuthbert (20150134318) teaches the method of claim 1, wherein the output is a visual output produced by a display of the vehicle, the visual output configured to exhibit the relevant information conveyed on the sign in the second language (Ricci et al (20140309934), as displaying the relevant information in the second/preferred language of the user – para 0647). 

As per claim 7, the combination of Ricci et al (20140309934), in view of Cuthbert (20150134318) teaches the method of claim 6, wherein the display is an enhanced windshield and the visual output is further configured to be an overlay exhibited over at least a portion of the sign via the enhanced windshield (Ricci et al (20140309934), as, providing both, a configurable dashboard display and a heads-up display – para 0039). 

Ricci et al (20140309934) teaches memory/processor – para 0034.

	Claims 15,18-20 are non-transitory computer readable medium claims performing the method steps of claim 1,5-7 above and as such, claims 15,18-20 are similar in scope and content to claims 1,5-7 above; therefore, claims 15,18-20 are rejected under similar rationale as presented against claims 1,5-7 above.  Furthermore, Ricci et al (20140309934) teaches memory/processor – para 0034.

As per claim 21, the combination of Ricci et al (20140309934), in view of Cuthbert (20150134318) teaches the method of Claim 1, wherein:
the step of receiving the input comprises receiving the input from the user of the vehicle for translation of emergency signs in proximity to the vehicle (Ricci et al (20140309934), as, in a vehicle environment –para 0005, performing image capture of the traffic sign – para 0045, para 0043 – translation of emergency signs);
the step of determining whether the sign is of the one or more particular types of signs for which the user desires (Cuthbert (20150134318), teaches an image capture/translation system useable for street signs (fig. 3,4,6), wherein multiple types of user interfaces are available/chooseable (para 0059- 0060), which also includes the user selectable/chooseable option of translation – para 0058, and the interface is then selected – para 0059, 0063 – the interface is selected to perform the desired sign translation and the desired presentation) Ricci et al (20140309934), para 0043 – translation of emergency signs); and
the steps of translating the relevant information conveyed on the sign and producing (wherein multiple types of user interfaces are available/chooseable (para 0059- 0060), which also includes the user selectable/chooseable option of translation – para 0058, and the interface is then selected – para 0059, 0063 – the interface is selected to perform the desired sign translation and the desired presentation) the output (Ricci et al (20140309934), as presenting the translation to a dash display as well as a heads-up display – para 0063) are performed based on whether the sign comprises an emergency sign (as sign type, in Cuthbert (20150134318) above, and emergency, in Ricci et al (20140309934) above)  .

As per claim 22, the combination of Ricci et al (20140309934), in view of Cuthbert (20150134318) teaches the method of Claim 1, wherein:
the step of receiving the input comprises receiving the input from the user of the vehicle for translation of safety signs in proximity to the vehicle ((Ricci et al (20140309934), as, in a vehicle environment –para 0005, performing image capture of the traffic sign – para 0045; emergency signs, para 0043, and safety information as well – para 0377);
the step of determining whether the sign is of the one or more particular types of signs for which the user desires (Cuthbert (20150134318), teaches an image capture/translation system useable for street signs (fig. 3,4,6), wherein multiple types of user interfaces are available/chooseable (para 0059- 0060), which also includes the user selectable/chooseable option of translation – para 0058, and the interface is then selected – para 0059, 0063 – the interface is selected to perform the desired sign translation and the desired presentation) Ricci et al (20140309934), para 00377 detecting/translation of safety information and translation of emergency signs 0043); and
the steps of translating the relevant information conveyed on the sign and producing (wherein multiple types of user interfaces are available/chooseable (para 0059- 0060), which also includes the user selectable/chooseable option of translation – para 0058, and the interface is then selected – para 0059, 0063 – the interface is selected to perform the desired sign translation and the desired presentation) the output are performed (Ricci et al (20140309934), as presenting the translation to a dash display as well as a heads-up display – para 0063) based on whether the sign comprises a safety sign (as sign type, in Cuthbert (20150134318) above, and safety, in Ricci et al (20140309934) above).

Claims 24,25 are system claims performing the method steps of claims 21,22 above and as such, claims 24,25 are similar in scope and content to claims 21,22 above; therefore, claims 24,25 are rejected under similar rationale as presented against claims 21,22 above.  Furthermore, Ricci et al (20140309934) teaches memory/processor – para 0034.

Claims 27,28 are non-transitory computer readable medium claims performing the method steps of claims 21, 22 above and as such, claims 27, 28 are similar in scope and content to claims 21,22 above; therefore, claims 27,28 are rejected under similar rationale as presented against claims 27,28 above.  Furthermore, Ricci et al (20140309934) teaches memory/processor – para 0034.

Claims 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al (20140309934) in view of Lynch (20160133044).
	
As per claim 23, Ricci et al (20140309934) teaches the claim limitations of claim 1 as applied above and does not explicitly teach the limitations of claim 23, however, Lynch (20160133044) teaches “determining whether the relevant information for translation of the sign is obstructed with respect to the camera and” (determining if a desired object in camera view is obstructed (para 0083), an alternate view is offered to the user (para 0048, 0055, Fig. 5)); “when it is determined whether the relevant information for translation of the sign is obstructed with respect to the camera, obtaining the relevant information of the sign from a map database.” (as accessing related image information from a map/navigation system (para 0021) for more image information (para 0032)).  Therefore, it would have been obvious to one of ordinary skill in the art of object recognition and definition from a camera/vehicle system, to modify the processing system of Ricci et al (20140309934) with image obstruction detection and offering alternate information including map information, as taught by Lynch (20160133044) above, because it would advantageously enhance the image information compared to the original request, and thereby satisfying the user request (Lynch, para 0021).

Claim 26 is a system claim performing the method steps of claim 23 above and as such, claims 26 is similar in scope and content to claim 23 above; therefore, claim 26 is rejected under similar rationale as presented against claims 23 above.  Furthermore, Ricci et al (20140309934) teaches memory/processor – para 0034.

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes all of applicants arguments are toward the amended claim limitations, and examiner notes the application of the Cuthbert and Lynch references, for the amended claim limitations.
    
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.
Lynch (20160133044) teaches providing alternate views when the desired object image is blocked (Fig. 5)
Cuthbert (20150134318) teaches user selectable multi-interfaces that provide/satisfy the users request for certain signs (figs. 4-6).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658
06/05/2021